          Case 2:20-cv-00057-KG-CG Document 23 Filed 06/26/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JASON M. GOODMAN and
JAMI GOODMAN,

                     Plaintiffs,

v.                                                            CV No. 20-57 KG/CG

CITY OF ALAMOGORDO,
ALAMOGORDO POLICE DEPARTMENT,
and OFFICER KYLE GRAHAM,

                Defendants,
______________________________________

JASON M. GOODMAN and
JAMI GOODMAN,

                     Plaintiffs,                                   Consolidated with:
v.                                                            CV No. 20-243 CG/GJF

CITY OF ALAMOGORDO,
ALAMOGORDO POLICE DEPARTMENT,
and OFFICER KYLE GRAHAM,

                     Defendants.

                       STIPULATED CONFIDENTIALITY ORDER
                           AND ORDER FOR DISCLOSURE

     THIS MATTER is before the Court on the parties’ stipulation for Children, Youth

and Families Department’s (“CYFD’s”) Disclosure and Confidentiality. The Court, having

reviewed the pleadings and being otherwise fully advised, hereby finds:

     1.        The parties have a legitimate interest in CYFD protective services records,

information, and testimony pertaining to Plaintiff Jason Goodman and the children for

whom he was a foster parent, including but not limited to Jason Goodman’s provider
          Case 2:20-cv-00057-KG-CG Document 23 Filed 06/26/20 Page 2 of 2



file, CYFD’s investigation(s) concerning Jason Goodman, and CYFD’s records

concerning the children Jason Goodman fostered.

     2.        The New Mexico CYFD shall comply with appropriate

subpoenas/subpoenas duces tecum compelling production of records and/or testimony

in this matter.

     3.        The party issuing a subpoena duces tecum compelling production of

records in this matter shall share all the records or information produced with all the

other parties in this matter along with a copy of this Order.

     4.        The use of any record from CYFD compelled by subpoena duces tecum,

or the proffering of any testimony from CYFD, including current or former employees,

shall be subject to the Stipulated Confidentiality Order previously entered in these

consolidated cases, (Doc. 22).

     5.        If CYFD represents that the documents and information are otherwise

privileged by law, or that disclosure would be likely to endanger the life or safety of any

person providing information to the department, this Court shall review the documents

and information in camera prior to disclosure so that redaction can be made, as

necessary.

     6.        Nothing in this Order shall be construed to apply to the release of

privileged information or to the release of any information protected by NMSA 1978

§32A-4-4(A) concerning a person reporting child abuse or neglect.

       IT IS SO ORDERED.


                            _______________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE


                                             2
